DETAILED ACTION
This action is responsive to the following communication:  RCE filed 1/28/21. This action is made non-final.
Claims 1-5, 9, 11, 15-17 are pending in the case.  Claims 1, 11 and 15 are independent claims.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/21 has been entered.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of its base claim and any intervening claims set forth in this action and if rewritten to overcome all the objection(s) and/or rejection(s) set forth below in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9, 11, 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liebman (U.S. Patent Application Publication 2004/0243362 hereinafter Liebman) in view of Hill et al (US Patent Application Publication 2015/0026606 A1 hereinafter Hill).
With regard to claims 1, 11, 15, Liebman teaches a data processing system, a method, a non-transitory computer readable medium respectively, comprising: 
an input interface configured to receive data to be data-mined for a pattern given a target <user interface is provided for clustering para 0015, fig 5>;

Liebman does not appear to explicitly disclose the remaining limitations of these claims.
In the same field of endeavor, Hill teaches a graphic display generator configured to render, on a display unit, a graphics display that includes a representation of the plurality of category operators, and visually modulate, in the graphics display <data shown in different size according to relationship of access para 0045-0047>, relationships between the plurality of category operators and their respective sizes para 0045-0057, 0070, 102, fig 4, wherein each category operator is ranked respectively according to the best metric <data is ranked according to relevance and importance para 0070>.
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Liebman, Hill before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Liebman to include the teachings of Hill, in order to obtain limitations taught by Hill.  One would have been motivated to make such a combination because it presents data that is most relevant data and that can be visually identified by different display characteristics. 
With regard to claim 2, this claim depends upon claim 1, which is rejected above. In addition, Liebman teaches wherein said data includes at least one record with at least one missing value, and the categorizer is further configured to ignore said at least one record when computing at least one of the plurality of category operators <statistical data is used and adjusted para 0017, 0033, 0078>. 
With regard to claim 4, this claim depends upon claim 1, which is rejected above. In addition, Liebman teaches the system further comprising: a data-mining component configured to mine, or help a user to mine, the data categorized by the plurality of category operators, for the pattern <user can assign clusters para 0015>. 
With regard to claim 5, this claim depends upon claim 1, which is rejected above. In addition, Liebman teaches including a user interface that is configured to allow a user to the data <data can be modified by an operator para 0015> and the plurality of computed category operators, wherein, in response to said change, the categorizer is further configured to recompute the plurality of category operators <the model can be refined (recomputed) para 0015>. 
With regard to claim 9, this claim depends upon claim 1, which is rejected above. In addition, Liebman teaches the data processing system further comprising a conversion component configured to reduce a plurality of string values in the data into numeric values according to either their frequency or similarity, before the categorizer computes the category operators <para 0062-0068 similar pattern is determined before the modeling algorithm is applied>.
With regard to claim 16, this claim depends upon claim 16, which is rejected above. In addition, Hill teaches wherein the graphics display generator is further configured to render, on the display unit, a graphical representation of data mining results provided by a data mining tool <graphical representation of data can be presented para 0045-0046>.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liebman in view of Hill in view of  Bhavani (US Patent Application Publication 2017/0053064 A1 hereinafter Bhavani).
With regard to claim 3, this claim depends upon claim 1, which is rejected above. Liebman, Hill do not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Bhavani   teaches wherein the computed metric includes either information gain or Kullback-Leibler divergence <para 0123>.
 Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Liebman, Hill, Bhavani before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Liebman, Hill to include the teachings of Bhavani, in order to obtain limitations taught by Bhavani.  One would have been motivated to make such a combination because it enhances the data analysis as a need identified and solved by Bhavani (see para 0004). 

Response to Arguments
Applicant's arguments filed on January 15, 2021 have been fully considered but are moot in view of the new grounds of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142